                   Case 20-11177-KBO              Doc 610       Filed 08/28/20         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    AKORN, INC., et al.,1                                            )   Case No. 20-11177 (KBO)
                                                                     )
                                       Debtors.                      )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket No. 18
                                                                     )

        NOTICE OF REVISED PROPOSED ORDER (A) APPROVING THE ASSET
       PURCHASE AGREEMENT, (B) AUTHORIZING THE SALE OF ASSETS, (C)
      AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF CONTRACTS AND
                 LEASES, AND (D) GRANTING RELATED RELIEF

             PLEASE TAKE NOTICE OF THE FOLLOWING:

             1.    On May 21, 2020, the above-captioned debtors and debtors in possession

    (collectively, the “Debtors”) filed the Debtors’ Motion Seeking Entry of an Order (A) Authorizing

    and Approving Bidding Procedures, (B) Scheduling an Auction and a Sale Hearing, (C)

    Approving the Form and Manner of Notice Thereof, (D) Establishing Notice and Procedures for

    the Assumption and Assignment of Certain Executory Contracts and Leases, and (E) Granting

    Related Relief [Docket No. 18] (the “Motion”)2 with the United States Bankruptcy Court for the

    District of Delaware (the “Court”). Attached thereto as Exhibit B was a proposed form of order,




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
      Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.
2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


RLF1 23933090v.1
                   Case 20-11177-KBO        Doc 610     Filed 08/28/20     Page 2 of 2




 inter alia, authorizing and approving the Sale (the “Sale Order”).

         2.        The Debtors have made certain revisions to the Sale Order, the revised version of

 which is attached hereto as Exhibit 1 (the “Revised Sale Order”).

         3.        For the convenience of the Court and all parties in interest, a blackline comparison

 of the Revised Sale Order marked against the Sale Order is attached hereto as Exhibit 2.

         4.        A telephonic hearing to consider the relief requested in the Motion is currently

 scheduled for September 1, 2020 at 10:00 a.m. (Eastern Time) before The Honorable Karen B.

 Owens, United States Bankruptcy Judge for the District of Delaware.

 Wilmington, Delaware
 August 28, 2020

 /s/ Paul N. Heath
 RICHARDS, LAYTON & FINGER, P.A.                        KIRKLAND & ELLIS LLP
 Paul N. Heath (No. 3704)                               KIRKLAND & ELLIS INTERNATIONAL LLP
 Amanda R. Steele (No. 5530)                            Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
 Zachary I. Shapiro (No. 5103)                          Gregory F. Pesce (admitted pro hac vice)
 Brett M. Haywood (No. 6166)                            Christopher M. Hayes (admitted pro hac vice)
 One Rodney Square                                      300 North LaSalle Street
 920 N. King Street                                     Chicago, Illinois 60654
 Wilmington, Delaware 19801                             Telephone:       (312) 862-2000
 Telephone:      (302) 651-7700                         Facsimile:       (312) 862-2200
 Facsimile:      (302) 651-7701                         Email:           patrick.nash@kirkland.com
 Email:          heath@rlf.com                                           gregory.pesce@kirkland.com
                 steele@rlf.com                                          christopher.hayes@kirkland.com
                 shapiro@rlf.com
                 haywood@rlf.com                        -and-

 Co-Counsel for the Debtors                             KIRKLAND & ELLIS LLP
 and Debtors in Possession                              KIRKLAND & ELLIS INTERNATIONAL LLP
                                                        Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                                        601 Lexington Avenue
                                                        New York, New York 10022
                                                        Telephone:     (212) 446-4800
                                                        Facsimile:     (212) 446-4900
                                                        Email:         nicole.greenblatt@kirkland.com

                                                        Co-Counsel for the Debtors
                                                        and Debtors in Possession




                                                    2
RLF1 23933090v.1
